EX‑35.2 (logo) ncb National Cooperative Bank 2011 Crystal Drive Suite 8oo Arlington, Virginia 22202 February 6, 2017 Wells Fargo Commercial Mortgage Securities, Inc. as Depositor Attn: Anthony Sfarra 375 Park Avenue, 2nd Floor J0127-023 New York, NY 10152 RE: Annual Statement as to Compliance WFRBS 2013 C18 Dear Sir/Madam: In accordance with the Pooling and Servicing Agreement entered into in connection with the issuance of the Commercial Mortgage Pass-Through Certificates Series 2013-C18, as an authorized officer of National Cooperative Bank, N.A. (the “NCB Master Servicer”), I hereby certify pursuant to Section 11.12 thereof that: a. A review of the activities of the NCB Master Servicer during the preceding calendar year (the “Reporting Period”) and of its performance under the Pooling and Servicing Agreement has been made under my supervision. b. To the best of my knowledge, based on these reviews, the NCB Master Servicer has fulfilled all obligations under this agreement in all material respects throughout the Reporting Period. Please note that the annual financial statement will be sent under separate cover on or before March 31, Best regards, /s/ Karyn Mann Karyn Mann Senior Vice President,
